Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/16/2020, 07/16/2020, 10/14/2020, 01/18/2021, 08/26/2021, 01/05/2022, 03/18/2022 and 06/01/2022 have been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 05/12/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 6-11 and 16-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hajati et al. US 2017/0090573 (Provided by Applicant; Hereinafter Hajati).
Regarding claim 1, Hajati teaches a method (Fig. 3) comprising: 
measuring an electrical parameter ([0040, 0043, 0075, 0077]; claim 1; drive voltage, drive current) of an electromagnetic load having a moving mass (Fig. 3; item 51; [0034]) during the absence of a driving signal actively driving the electromagnetic load ([0010]); 
measuring a mechanical parameter (Fig. 3; item 32; “position sensor”) of mechanical motion of a host device comprising the electromagnetic load (Fig. 3; item 32; “position sensor”); 
correlating a relationship between the mechanical parameter and the electrical parameter (implicit from [0044]); and 
calibrating the electromagnetic load across a plurality of mechanical motion conditions based on the relationship ([0044]).
Regarding claim 6, Hajati further teaches the method of claim 1, further comprising recording the relationship and storing the relationship in computer-readable media ([0044]).
Regarding claim 7, Hajati further teaches the method of claim 6, wherein calibrating comprises retrieving the relationship from the computer-readable media and calibrating based on the relationship as retrieved from the computer-readable media (Fig. 3; [0062, 0074]).
Regarding claim 8, Hajati further teaches the method of claim 1, wherein the mechanical motion is caused by normal use of the host device during its use by an end user of the host device ([0034]).
Regarding claim 9, Hajati further teaches the method of claim 1, wherein the mechanical motion is caused by a mechanical exciter during post-production calibration of the host device ([0034]).
Regarding claim 10, Hajati further teaches the method of claim 1, wherein the electromagnetic load comprises a haptic transducer ([0034]).
Regarding claim 11, Hajati teaches a system (Fig. 3) comprising: 
a first input for measuring an electrical parameter ([0040, 0043, 0075, 0077]; claim 1; drive voltage, drive current) of an electromagnetic load having a moving mass (Fig. 3; item 51; [0034]) during the absence of a driving signal actively driving the electromagnetic load ([0010]); 
a second input for measuring a mechanical parameter (Fig. 3; item 32; “position sensor”) of mechanical motion of a host device comprising the electromagnetic load (Fig. 3; item 32; “position sensor”); and 
a processing subsystem ([0044]; closed loop controller) configured to: 
correlate a relationship between the mechanical parameter and the electrical parameter (implicit from [0044]); and 
calibrate the electromagnetic load across a plurality of mechanical motion conditions based on the relationship ([0044]).
Regarding claim 16, Hajati further teaches the system of claim 11, wherein the processing subsystem is further configured to record the relationship and store the relationship in computer-readable media ([0044]).
Regarding claim 17, Hajati further teaches the system of claim 16, wherein calibrating comprises retrieving the relationship from the computer-readable media and calibrating based on the relationship as retrieved from the computer-readable media (Fig. 3; [0062, 0074]).
Regarding claim 18, Hajati further teaches the system of claim 11, wherein the mechanical motion is caused by normal use of the host device during its use by an end user of the host device ([0034]).
Regarding claim 19, Hajati further teaches the system of claim 11, wherein the mechanical motion is caused by a mechanical exciter during post-production calibration of the host device ([0034]).
Regarding claim 20, Hajati further teaches the system of claim 11, wherein the electromagnetic load comprises a haptic transducer ([0034]).
Regarding claim 21, Hajati teaches a host device (Fig. 3) comprising: 
an electromagnetic load ([0010]; magnetic sensor); and 
a processing subsystem ([0044]; closed loop controller) configured to: 
measure an electrical parameter ([0040, 0043, 0075, 0077]; claim 1; drive voltage, drive current) of an electromagnetic load having a moving mass (Fig. 3; item 51; [0034]) during the absence of a driving signal actively driving the electromagnetic load ([0010]); 
measure a mechanical parameter (Fig. 3; item 32; “position sensor”) of mechanical motion of a host device comprising the electromagnetic load (Fig. 3; item 32; “position sensor”); 
correlate a relationship between the mechanical parameter and the electrical parameter (implicit from [0044]); and 
calibrate the electromagnetic load across a plurality of mechanical motion conditions based on the relationship ([0044]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati in view of Sorderberg WO 2020/055405 (Provided by Applicant; Hereinafter Sorderberg).
Regarding claim 2, Hajati teaches the method of claim 1, wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device.
However, Soderberg does teach wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device ([0056]).
It would have been obvious before the effective filing date of the claimed invention to modify the electronic device of Hajati by implementing the teachings of Soderberg regarding wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device; in order to determine “a motor efficiency parameter for the actuator and adjusts the haptic output based on an estimation of the current haptic output” (See Soderberg; Abstract)
Regarding claim 3, Hajati teaches the method of claim 2, but not specifically wherein correlating the relationship comprises calculating based on the back-electromotive and the velocity, for each of a plurality of velocities of the host device, a respective magnetic force factor at such velocity.
However, Soderberg does teach wherein correlating the relationship comprises calculating based on the back-electromotive and the velocity, for each of a plurality of velocities of the host device, a respective magnetic force factor at such velocity ([0056]).
It would have been obvious before the effective filing date of the claimed invention to modify the electronic device of Hajati by implementing the teachings of Soderberg regarding wherein correlating the relationship comprises calculating based on the back-electromotive and the velocity, for each of a plurality of velocities of the host device, a respective magnetic force factor at such velocity; in order to determine “a motor efficiency parameter for the actuator and adjusts the haptic output based on an estimation of the current haptic output” (See Soderberg; Abstract)
Regarding claim 4, the combination of Hajati and Sorderberg teaches the method of claim 3, wherein Soderberg further teaches wherein calibrating the electromagnetic load comprises calibrating the electromagnetic load based on the plurality of velocities of the host device and their respective magnetic force factors at each such velocity ([0056]).
Regarding claim 5, the combination of Hajati and Sorderberg teaches the method of claim 3, wherein Hajati further teaches wherein calibrating the electromagnetic load comprises filtering the driving signal, when actively driving the electromagnetic load, with a filter having a response based on the plurality of velocities of the host device and their respective magnetic force factors at each such velocity ([0049, 0075-0076]).
Regarding claim 12, Hajati teaches the system of claim 11, but not specifically wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device.
However, Soderberg does teach wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device ([0056]).
It would have been obvious before the effective filing date of the claimed invention to modify the electronic device of Hajati by implementing the teachings of Soderberg regarding wherein: the electrical parameter comprises a back-electromotive force associated with the electromagnetic load; and the mechanical parameter comprises a velocity of the host device; in order to determine “a motor efficiency parameter for the actuator and adjusts the haptic output based on an estimation of the current haptic output” (See Soderberg; Abstract)
Regarding claim 13, the combination of Hajati and Sorderberg teaches the system of claim 12, wherein Soderberg further teaches wherein correlating the relationship comprises calculating based on the back-electromotive and the velocity, for each of a plurality of velocities of the host device, a respective magnetic force factor at such velocity ([0056]).
Regarding claim 14, the combination of Hajati and Sorderberg teaches the system of claim 13, wherein Soderberg further teaches wherein calibrating the electromagnetic load comprises calibrating the electromagnetic load based on the plurality of velocities of the host device and their respective magnetic force factors at each such velocity ([0056]).
Regarding claim 15, the combination of Hajati and Sorderberg teaches the method of claim 13, wherein Hajati further teaches wherein calibrating the electromagnetic load comprises filtering the driving signal, when actively driving the electromagnetic load, with a filter having a response based on the plurality of velocities of the host device and their respective magnetic force factors at each such velocity ([0049, 0075-0076]).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marchais et al. US 2021/0174777 - The method involves selecting a selected measurement technique from of multiple impedance measurement techniques for measuring an impedance of the electromagnetic load, based on a condition of an electromagnetic load.
Khenkin et al. US 2021/0328535 - The method involves detecting undesired movement of the moving mass based on real-time measurements of one or more parameters associated with the electromagnetic load (301).
Marchais et al. US 2020/0313654 - The system comprises a signal generator configured to generate a waveform signal for driving an electromagnetic load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867